UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7447



BERNARD BARNES,

                                              Plaintiff - Appellant,

          versus


R. ALLEN; T. BLOW; D. BRIGGS; N. E. WHITLOW,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-237-3)


Submitted:   March 12, 1998                 Decided:   March 24, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's report and recommendation and dismissing without

prejudice this complaint pursuant to 42 U.S.C. § 1983 (1994). The

order is not appealable because the defect on which the dismissal

was based could be cured by amending the complaint. See Domino
Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th

Cir. 1993). Accordingly, this court does not have jurisdiction over

this appeal and it must be dismissed.

     We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2